LyoN, J.
Beyond all question the- complaint states a cause of action in equity. It states a cause of action under the statute (R. S., 822, sec. 3186); and independently of the statute it states facts constituting a cause of action quia timet/ and courts of equity have inherent jurisdiction of such actions. *507Pier v. Fond du Lac, 38 Wis., 470. Under the averments of the complaint, the plaintiffs have not parted with their title to the land, and the recorded conveyance is a cloud upon their title, which, without regard to any other remedy they may have, they are entitled to have removed. This a court of equity alone can do.
By the Court.— Judgment reversed, and the cause remanded for further proceedings according to law.